DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-17, 22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Benner, Jr. (US 2013/0076185) in view of Graham Alexander Munro Murdoch (AU 635198 – herein after Graham).
Regarding claim 1, Benner Jr. discloses:
A brushless motor (para 54, Brenner Jr. is silent regarding use of brushes) comprising: 
a stator (18, Fig 1, para 43) defining an aperture (hole by 136 in Fig 2 for shaft 14 as shown in Fig 1) extending axially therein, 
the stator further defining a series of slots (space between teeth 24,26,28, Fig 2), the series of slots consisting of first and second pairs of opposing slots (Fig 2 shows them radially opposed since the stator core is divided into two parts), 
a rotor (12) having a two-pole diametral-magnetized magnet bidirectionally operable within the aperture (paras 16,49), 
wherein a separation (gap between 12,14 and 18, Fig 1) is formed between the magnet (12) and the stator (18, abstract); 
a coil (42, Fig 2) within the first pair of slots (by numeral 30, Fig 2), 
wherein the coil is excitable for providing bidirectional torque to the rotor over a first limited range of angles (paras 2 and 62); and 
a coil (44, Fig 2) within the second pair of slots (by numeral 28, Fig 2), 
wherein the coil (44) is excitable for providing bidirectional torque to the rotor over a second limited range of angles that are orthogonal to the first limited range of angles provided by the coil (paras 2,62).
Benner, Jr. in the above embodiment does not teach wherein the second pair of opposing slots are generally aligned orthogonally to the first pair of opposing slots.
However, in another embodiment (Fig 9), Benner, Jr. teach wherein the second pair of opposing slots are aligned orthogonally to the first pair of opposing slots (see annotated Fig 9 below).

    PNG
    media_image1.png
    892
    691
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Benner, Jr. wherein the second pair of opposing slots are aligned orthogonally to the first pair of opposing slots, as taught by Bennet in the other embodiment as discussed above.
The motivation to do so is that it would provide a self-damping characteristic to improve the speed when used with open-loop control (para 15).
Benner Jr. does not disclose a cosine coil, a sine coil or wherein a sequential excitation of the sine coil and the cosine coil results in continuous rotation of the rotor.
Graham discloses an apparatus with a cosine coil, a sine coil, wherein a sequential excitation of the sine coil and the cosine coil results in continuous rotation of the rotor (page 17 ll 1-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. to have a cosine coil, a sine coil or wherein a sequential excitation of the sine coil and the cosine coil results in continuous rotation of the rotor, as Graham discloses.
The motivation to do so is that it would permit one to provide uniform level of power (page 4 ll 4-5 of Graham).

	
Regarding claim 2/1, Benner Jr. discloses wherein a depth dimension of the slots is greater than a width dimension of the coils (Fig 2).

Regarding claim 3/1, Benner Jr. does not disclose wherein the cosine coil comprises a first pair of electrical coils.
Graham teaches wherein the cosine coil comprises a first pair of electrical coils (page 17 ll 1-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. wherein the cosine coil comprises a first pair of electrical coils, as Graham discloses.
The motivation to do so is that it would permit one to provide uniform level of power (page 4 ll 4-5 of Graham).
Regarding claim 4/1, Benner Jr. does not disclose wherein the sine comprises a second pair of electrical coils.
Graham teaches wherein the sine coil comprises a second pair of electrical coils (page 17 ll 1-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. wherein the sine coil comprises a second pair of electrical coils, as Graham discloses.
The motivation to do so is that it would permit one to provide uniform level of power (page 4 ll 4-5 of Graham).

Regarding claim 7/1, Benner Jr. discloses wherein exciting the coil produces torque over a first range of angles (paras 2,62, abstract).
Benner Jr. does not teach the use of a cosine coil.
Graham teaches the use of a cosine coil (page 17 ll 1-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. to have a cosine coil, as Graham discloses.
The motivation to do so is that it would permit one to provide uniform level of power (page 4 ll 4-5 of Graham).

Regarding claim 8/1, Benner Jr. discloses wherein exciting the coil produces torque over a second range of angles (paras 2,62, abstract).
Benner Jr. does not teach the use of a sine coil.
Graham teaches the use of a sine coil (page 17 ll 1-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. to have a sine coil, as Graham discloses.
The motivation to do so is that it would permit one to provide uniform level of power (page 4 ll 4-5 of Graham).


Regarding claim 9/1, Benner Jr. discloses the stator comprising magnetically-conductive stacked laminations (para 74).

Regarding claim 10/1, Benner Jr. discloses wherein a distance between an outer peripheral surface of the stator and the slots is greater than or equal to the depth of the slot (Fig 2).

Regarding claim 11/1, Benner Jr. discloses the stator comprising contoured protrusions between the slots, the contoured protrusions defining a uniform gap between the stator and the rotor (shape of teeth by 26,28, Fig 2 – at least partially).

Regarding claim 12/11, Benner Jr. discloses the contoured protrusions defining a non-uniform gap between the stator and the rotor (shape of teeth by 26,28, Fig 2 – at least partially).

Regarding claim 13/1, Benner Jr. discloses wherein the rotor magnet is integrally formed with a shaft (14), and wherein the shaft carries an optical element attached thereto (paras 3-8).

Regarding claim 14/13, Benner Jr. discloses wherein the optical element comprises at least one of a mirror (paras 4,14), a prism, a grating disk, and an aperture wheel.

Regarding claim 15/1, Benner Jr. discloses wherein the first and second electrical coils (42,44) are externally pre-formed (Fig 2 shows them pre-formed).

Regarding claims 16/1 and 17/1, Benner Jr. does not teach wherein a ratio of slot depth to aperture diameter is about 0.5. or wherein a ratio of slot width to aperture diameter is about 0.3.
	However, a skilled artisan would readily recognize the benefit of having a ratio of slot depth to aperture diameter is about 0.5. and wherein a ratio of slot width to aperture diameter is about 0.3, since it would depend on desired power of the machine (bigger slots permit more/larger windings to be placed therein, which increases power), the desired size of the machine and available space surrounding the machine (a bigger machine would have much larger ratios) and cost.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. to have a ratio of slot depth to aperture diameter is about 0.5. and wherein a ratio of slot width to aperture diameter is about 0.3.
The motivation to do so is that it would permit one to scale the machine as desired based on cost, power and size (bigger slots permit more/larger windings to be placed therein, which increases power), the desired size of the machine and available space surrounding the machine (a bigger machine would have much larger ratios).


Regarding claim 22, Benner Jr. discloses:
A brushless motor (para 54, Brenner Jr. is silent regarding use of brushes) comprising: 
a stator (18, Fig 9) defining an aperture (see annotated Fig 9 above) extending axially therein; 
a rotor (12) having a magnet bidirectionally operable within the aperture, 
wherein a separation is formed between the magnet (by 12) and the stator (18); 
a first pair of slots (see annotated Fig 9 above) formed within the stator; 
a second pair of slots (see annotated Fig 9 above) formed within the stator, 
the second pair of slots generally aligned orthogonally to the first pair of slots (see annotated Fig 9 above); 
a first electrical coil (42) within the first pair of slots, 
wherein the first electrical coil is excitable for providing bidirectional torque to the rotor over a first limited range of angles (paras 2 and 62); and 
a second electrical coil (44) within the second pair of slots, 
wherein the second electrical coil is excitable for providing bidirectional torque to the rotor over a second limited range of angles that are orthogonal to the first limited range of angles provided by the first electrical coil (paras 2 and 62, Fig 9).
Benner Jr. does not disclose wherein a sequential excitation of the first electrical coil and the second electrical coil results in continuous rotation of the rotor.
Graham discloses an apparatus wherein a sequential excitation of the first electrical coil and the second electrical coil results in continuous rotation of the rotor (page 17 ll 1-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Benner Jr. wherein a sequential excitation of the first electrical coil and the second electrical coil results in continuous rotation of the rotor, as Graham discloses.
The motivation to do so is that it would permit one to provide uniform level of power (page 4 ll 4-5 of Graham).


Regarding claim 23/22, Benner Jr. discloses wherein the magnet comprises a two-pole diametral-magnetized magnet (para 49).





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,7-17,22,23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834